DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The replacement sheets of drawings filed 28 June 2021 are sufficient to overcome the objection raised in the prior office action.  The objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-13, 17 and 20 have been amended to remove f(x) and f(cx), thus the ambiguity of the claims has been remedied. The rejection under 35 U.S.C. 112 (b) based on this issue is withdrawn.
Claims 5, 13 and 20 have been amended to remove antecedent basis errors.  The rejection under 35 U.S.C. 112 (b) based on this issue is withdrawn.

Claims 1-7 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation “generating a modified gear flank geometry on an active surface of the workpiece by variation of an engagement depth of a/the tool into the workpiece…”, which is followed by “wherein an infeed axle is used for generating radial movements of a worm grinding wheel for the variation of the engagement depth of the worm grinding wheel into the workpiece…”  It is unclear which of the structures is performing the step of engaging with the workpiece.  The claim does not equate the tool to a worm grinding wheel, while claims 6 and 21 further define the tool to be a “round dressed grinding tool” which again is not the same nomenclature as worm grinding wheel.  Further dependent claims continue to refer to the engaging structure as the tool.  

Claims 7 and 22-23 recite the limitation “highly dynamic infeed axle”.  The term “highly” in claims 7 and 22-23 is a relative term which renders the claim indefinite.  The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The addition of Figure 7 to the drawings provides no context to the extent of “highly”.  Applicant’s explanation in the remarks dated 28 June 2021 states that the range of motion of the axle is high 

Response to Arguments
Applicant’s arguments, see remarks, filed 28 June 2021, with respect to the prior art rejections of Claims 1, 9, and 17 have been fully considered and are persuasive.  The prior art rejections of claims 1, 9, 17 and their dependents has been withdrawn. 
Applicant’s arguments regarding the “infeed axle used for generating radial movements of a worm grinding wheel for the variation of the engagement depth of the worm grinding wheel into the workpiece in dependence on the angle of rotation of the worm grinding wheel” are convincing.  See the allowable subject matter section below for Examiner’s reasons for indicating this limitation allowable.

Allowable Subject Matter
Claims 9-14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiners best art does not teach or obviate the limitations of independent claim 9.
Specifically, while the art has numerous examples of generating modified gear flank geometry with grinding worms (See WIRZ (US 4635404), SCHMID (US 6752695), BALDECK (US 7682222), and YANASE (US 9969018)) and varying the engagement depth of the worm (See SCHMID, YANASE), the references failed to disclose that the tool (See BLOCH (US 4467568), SOMMER (US 4811528), FONG (US 7104870), and STADTFELD (US 7462092)), yet they failed to disclose the use of grinding worms for this method.
Claims 1-7 and 17-23 would be allowable if the 112(b) issues were addressed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiners best art does not teach or obviate the limitations of independent claims 1 or 17.
Specifically, while the art has numerous examples of generating modified gear flank geometry with grinding worms (See WIRZ (US 4635404), SCHMID (US 6752695), BALDECK (US 7682222), and YANASE (US 9969018)) and varying the engagement depth of the worm (See SCHMID, YANASE), the references failed to disclose that the variation of engagement depth was in dependence on the angle of rotation of the worm grinding wheel.  Some references taught variations of the angle of rotation of the grinding tool (See BLOCH (US 4467568), SOMMER (US 4811528), FONG (US 7104870), and STADTFELD (US 7462092)), yet they failed to disclose the use of grinding worms for this method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 July 2021